Citation Nr: 1116947	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left groin injury.

2.  Entitlement to service connection a left eye disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Entitlement to service connection for headaches.





REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 2000.  This matter came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2009, a Travel Board hearing was held at the RO before the undersigned, who is the Veterans Law Judge rendering the final determination in this case and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107 (West 2002).  A transcript of that hearing has been associated with the claims file.  

This matter was remanded in September 2009.  With regard to the issue of entitlement to service connection for left groin disability, a review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In a December 2010 rating decision, the RO granted service connection for an acquired psychiatric disability, to include insomnia, assigning a 30 percent disability rating, and granted service connection for chondromalacia, right knee with degenerative changes, assigning a 10 percent disability rating, both effective February 28, 2006, the date of receipt of the Veteran's original claim.  The grant of service connection for insomnia and a right knee disability constitutes a full award of the benefit sought on appeal as to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative has submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level to date.  Thus, those issues are not currently in appellate status.  Id.

In the September 2009 Board Remand, it was noted that the Veteran testified that at the April 2009 Board hearing he was unable to sleep because he was up all night from horrible itchy skin and that the Veteran's service treatment records contain multiple notations concerning treatment for dermatological complaints, including an October 1986 note with a diagnosis of chronic atopic dermatitis and a prescription for medication for itching and difficulty getting to sleep at night.  Based on these considerations, the Board found that a claim for a dermatological condition had been raised by the Veteran.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.").  Such claim of service connection for a skin disability was referred to the RO for appropriate action; however, to date it does not appear that such claim has been adjudicated.  Thus, the Board again refers the claim of service connection for skin disability to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to service connection for eye, left knee, right ankle, left ankle, left shoulder, and headache disabilities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

FINDING OF FACT

Residuals of left groin injury are not currently shown.  


CONCLUSION OF LAW

Residuals of left groin injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in April 2006.  The letter predated the August 2006 rating decision.  See id.  Subsequent to the Board Remand, another VCAA letter was issued to the Veteran in January 2010.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA letters have clearly advised the Veteran of the evidence necessary to substantiate his claims. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the September 2010 Board Remand as it pertains to the groin issue.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records, post-service VA treatment records, and lay statements and testimony from the Veteran.  In January 2011, the Veteran submitted a VA Form 21-4138 (Statement in Support of Claim) indicating that he would submit additional evidence as soon as it became available to him.  To date, the Veteran has not submitted or identified any additional evidence which could support his groin disability claim.  There is otherwise no indication of relevant, outstanding records which would support this claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains a VA examination performed in June 2010 pertaining to the groin.  The examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the groin issue on appeal.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed).

Left groin

Reports of Medical Examinations conducted for purposes of 'Ranger School' in March 1986, August 1988 and March 1990 reflect that the Veteran's 'abdomen and viscera' were clinically evaluated as normal.

An August 1999 service clinical record reflects that the Veteran had the onset of severe pain after physical training at left inguinal area one inch below inguinal line.  It was difficult to diagnose between muscle rupture or abscess on hematoma.  An ultrasound of the left inguinal area indicated that there was no evidence of a muscular fascial tear as he was observed able to perform maneuvers with the leg, and there was no evidence of a drainable or organized abscess.  The impression was enlarged lymph node, minimally tender, and edematous subcutaneous soft tissue at the site of the palpable mass.

The post-service VA medical records do not reflect residuals of a left groin injury.

In June 2010, the Veteran underwent a VA examination.  He reported that he sustained a groin injury during road marches in the military.  He believed that it began when he ran and won a marathon in New Mexico during service.  He reported muscle soreness or sensation of groin muscle pull once monthly, which can last two to three days.  This can be precipitated by getting out of the car the wrong way or going down stairs.  It is improved by rest, warm compresses, and over-the-counter Motrin.  The course since onset is intermittent with remissions.  Upon physical examination, the examiner stated that the Veteran did not have a groin disorder, and no inguinal or abdominal hernia.  There were no signs of the disorder on physical examination.

The Veteran is certainly competent, even as a layman, to comment on any symptoms within his five senses, especially that involving any symptomatology in his groin area.  On the other hand, he is not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing his pain.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, despite the Veteran suffering a groin injury during service, there have been no post-service objective findings of residual disability from his groin injury.  Therefore, the Veteran has not met his threshold preliminary evidentiary burden of establishing he has current disability of the groin.  Without this required proof of current disability, this claim of service connection necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for a past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time a claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran asserts that he suffered from groin injuries in service and the Board finds the Veteran's assertions credible; however, there is no objective evidence or diagnostic findings showing that the Veteran has any residuals from such injuries.  Without the required proof that he has a current disability of residuals of groin injury, the Board need not determine whether there is a correlation between for all intents and purposes a nonexistent disability and his military service because this, quite simply, is an impossibility.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and, Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of groin injury.


ORDER

Entitlement to service connection for residuals of left groin disability is denied.



REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.

Eye disability

With regard to his claimed eye disability, the Veteran has testified that he had deteriorating vision in his left eye as well as a scratch from being hit in the eye with a branch during service.  

A service treatment record dated in August 1984 reflects complaints of a possible left eye infection for two weeks.  The assessment was conjunctivitis.  A December 1986 service treatment record reflects complaints of eye irritation in the left eye for two days, and the assessment was chalizian left lower lid.  An October 1998 in-service clinical note indicates the presence of some anterior corneal scarring, although it is not clear in which eye.

The September 2009 Board Remand instructed that the Veteran be afforded an examination with a VA ophthalmologist to determine the nature, onset date and etiology of any left eye disability.  

In May 2010, the Veteran underwent a VA examination pertaining to his eye problems; however, such examination was conducted by a physician assistant, and there is no indication that an ophthalmologist even reviewed the examination report for accuracy.  Thus, the Veteran should be afforded another VA examination with an ophthalmologist to determine the nature and etiology of his claimed eye disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Left knee, right ankle, left ankle, and left shoulder

The Veteran has asserted that he has left knee, bilateral ankle and left shoulder disabilities due to being a former Ranger and having to do several parachute jumps.  He also asserts that such disabilities may be due to, or aggravated by, his service-connected orthopedic disabilities.  38 C.F.R. § 3.310.

An August 1988 service treatment record reflects an assessment of left chondromalacia patella.  A March 1990 clinical record reflects an assessment of left ankle strain; but x-ray examinations of the tibia and ankle were negative.  A July 1990 clinical record reflects an assessment of musculoskeletal pain of the left shoulder joint and left arm.  A June 1998 letter from a private foot and ankle specialist includes a clinical assessment for the Veteran of sinus tarsi capsultitis, left greater than right.  A January 2000 clinical record reflects complaints of bilateral knee pain.

In May 2010, the Veteran underwent a VA examination with a physician assistant.  The Veteran reported that during an airborne jump/landing he injured his left shoulder.  He landed directly on the shoulder with immediate pain.  A medic provided Ibuprofen.  He had a second injury to his left shoulder during an airborne jump/landing when serving in Jordan.  A medic provided Ibuprofen.  The Veteran reported giving way, pain, stiffness, and weakness.  He reported locking episodes one to two times a year.  He reported flare-ups precipitated by lifting an object in an awkward manner, putting something on the shelf in a closet, and is alleviated by rest and Ibuprofen.  The Veteran reported that during flare-ups he is unable to use the left shoulder effectively and comfortably.  On physical examination, there was tenderness, guarding of movement, and weakness.  There was objective evidence of pain with active motion on the left side.  Left flexion was 0 to 120 degrees, and left abduction was 0 to 80 degrees.  There was objective evidence of pain following repetitive motion.  The examiner commented that there did not exist any visible evidence of muscle asymmetry or atrophy that would be expected to exist with such limited active shoulder range of motion due to disuse.  The Veteran demonstrated poor effort on muscle testing.  During unrelated parts of the examination such as the Veteran removing or donning his shirt and carrying a briefcase, the range of motion and strength required for such activities exceed that demonstrated during formal examination.  

With regard to the knees, the Veteran reported that airborne jumps, forced road marches and runs were the major contributory cause of knee problems.  He reported numerous injuries to both knees that resulted in swelling but fluid was never aspirated.  He reported activity limitation.  The Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and locking episodes one to three times a month.  He reported swelling and tenderness.  He reported flare-ups every one to two months lasting three to 7 days.  Flare-ups are precipitated by getting out of a vehicle the wrong way, and is alleviated by rest, heat/ice, and Ibuprofen.  During the flare-up he admitted to more difficulty walking, standing, and other activities.  On physical examination, there was tenderness, guarding of movement, and weakness.  Range of motion was normal but there was objective evidence of pain following repetitive motion.  

With regard to the ankles, the Veteran reported that airborne jumps, road marches, and runs were the cause of multiple ankle sprains/strains but no fractures.  He reported activity limitation.  The Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  He reported swelling and tenderness every two to three weeks lasting one to two days.  He reported that he is unable to walk during flare-ups.  He is able to walk more than 1/4 mile but less than 1 mile.  He always uses an orthotic insert.  On physical examination, there was tenderness, guarding of movement, and weakness.  Range of motion was normal but there was objective evidence of pain following repetitive motion.

The examiner stated that the examinations of the lower extremities did not reveal any muscle atrophy that would be due to disuse.  The degree to which the Veteran contracts his quadriceps and hamstring muscle upon request would not be sufficient to support the act of walking or sitting/standing.  The Veteran demonstrated the inability to contract his lower leg muscles to the degree required for walking.  There was no evidence of lower leg muscle atrophy or asymmetry.  

X-ray examinations were negative and did not reveal degenerative findings.  

The examiner diagnosed chronic left shoulder strain/sprain, chronic bilateral knee strain/sprain, and chronic bilateral ankle strain/sprain, but in response to the question of whether the Veteran is "currently diagnosed with any chronic left shoulder, left knee, right ankle, or left ankle" disorders, the examiner responded no.  

The examiner stated that the history provided by the Veteran did not document a history of injury or injuries to any of the joints that the examiner believed would reach the threshold required to result in a permanent disease, disorder or conditions of those joints.  The Veteran's physical examination did not reveal any objective physical examination findings that would be consistent with a clinically significant disease, disorder or condition of those joints.  The Veteran's significant guarding during the examination of the affected joints, his pain behavior with examination of those joints, the absence of objective abnormal physical examination findings and the discrepancies between muscle strength and joint range of motion during formalized examination and during unrelated parts of the examination suggest primarily a non-organic cause of his reported symptoms, impairments, and disabilities.

The Board has determined that the Veteran should be afforded an orthopedic examination with a VA physician, as it is clear that the VA physician assistant examiner provided contradictory and unclear responses as to the nature and etiology of his claimed disabilities.  Initially, the Board notes that the examiner diagnosed "chronic" left shoulder strain/sprain, bilateral knee strain/sprain, and bilateral ankle strain/sprain, but then stated that the Veteran was not currently diagnosed with any disorders of these extremities.  Moreover, the rationale provided by the examiner is also contradictory in that it states that there are not "any objective physical examination findings that would be consistent" with a disability, but the examiner had specifically noted limitation of motion of the left shoulder with pain, range of motion findings of the knees and ankles with pain, and tenderness, weakness, and guarding of movement of these extremities.  It seems that the examiner failed to account for these objective findings, and the subjective complaints reported by the Veteran.  Notwithstanding this, the examiner states that the Veteran did not document a history of injuries which would result in a permanent disease; however, it appears that the examiner has given no consideration to the service treatment records which did reflect complaints related to these extremities.  Overall, due to the ambiguous findings detailed in the examination report, the Board has determined that the Veteran should be afforded an orthopedic examination with a VA physician.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Headaches

The Veteran has asserted that he suffers from a headache disability which is due to service, or to his service-connected disabilities.  See 38 C.F.R. § 3.310.

The September 2009 Board Remand instructed that the Veteran should be afforded a VA examination with an "appropriate VA physician" to determine the nature, onset date, and etiology of his claimed disability.  

In May 2010, the Veteran underwent a VA examination; however, such examination was conducted by a physician assistant.  At such examination, the Veteran reported a date of onset of headaches in 1998, and that he "just started getting numerous headaches due to long hours of working house in the military treated with medication by the military."  His headache condition had gotten progressively worse since onset.  He reported an occurrence of a headache on a weekly basis but denied the use of medication.  He reported that most attacks are prostrating and last for hours.  The examiner diagnosed headache and stated that the headaches had "significant effects" on his usual occupation.  The examiner also noted that the his headaches have a "severe" effects on 'chores' and "prevents" participating in 'shopping, exercise, sports, and recreation.'  However, the examiner could not offer an opinion without resorting to mere speculation as the examiner stated that the Veteran's examination was "normal."  

Such examination report is insufficient for purposes of determining entitlement to service connection for headaches, as the examination was not conducted by a physician, and the findings in the examination report are contradictory.  As noted, the examiner reported a diagnosis of "headaches" but then stated that an opinion could not be rendered as the examination was "normal."  Thus, it is not clear whether the examiner determined that the Veteran has a chronic headache condition, and, if so, whether any such chronic condition is due to service or to a service-connected disability.  The Veteran should be afforded a new VA examination with an appropriate physician to assess the nature and etiology of his claimed headache disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In light of this matter being remanded, the RO/AMC should request updated VA outpatient treatment records from the Tampa, Florida VA Medical Center (VAMC) for the period September 26, 2009, to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Updated VA outpatient treatment records should be obtained from the Tampa VAMC for the period September 26, 2009, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.

2.  The Veteran should be scheduled for a VA examination with an ophthalmologist to ascertain the nature and etiology of the claimed eye disability.  It is imperative that the claims folder, to include all service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

(a)  Does the Veteran have a chronic disability of the eyes.  If so, is it an acquired disability, or a developmental defect?

(b)  If the examiner determines that the Veteran has a developmental defect of the eyes, to include refractory error, was such development defect subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

c)  If the examiner determines that the Veteran has a current acquired disability of the eye, is such disability causally related to service, to include the incidents and treatment noted in service, and/or the alleged incidents that the Veteran reports?  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnosis, and lay statements of the Veteran.

3.  The Veteran should be scheduled for a VA orthopedic examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed left shoulder, left knee, left ankle, and right ankle disabilities.  It is imperative that the claims folder, to include all service treatment records and post-service treatment records be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should offer an opinion as to the following:

a)  Does the Veteran have a chronic left shoulder, left knee, left ankle, or right ankle disability?

b)  For any chronic disabilities of the left shoulder, left knee, left ankle, or right ankle identified, is it at least as likely as not (a 50% or higher degree of probability) that any identified chronic disability had its clinical onset in service or is otherwise related to service;  

c)  For any chronic disabilities of the left shoulder, left knee, left ankle, or right ankle identified, is it at least as likely as not (a 50% or higher degree of probability) that any chronic disability is proximately due to a service-connected disability, to include degenerative disc disease lumbar spine, chondromalacia patella, right knee with degenerative changes, degenerative disc disease cervical spine, or pes planus;

d)  For any chronic disabilities of the left shoulder, left knee, left ankle, or right ankle identified, is it at least as likely as not (a 50% or higher degree of probability) that any chronic disability is aggravated by a service-connected disability, to include degenerative disc disease lumbar spine, chondromalacia patella, right knee with degenerative changes, degenerative disc disease cervical spine, or pes planus.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnoses, and lay statements of the Veteran.

4.  The Veteran should be scheduled for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed headache disability.  It is imperative that the claims folder, to include all service treatment records and post-service treatment records be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should offer an opinion as to the following:

a)  Does the Veteran have a chronic disability manifested by headaches;

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any chronic headache disability had its clinical onset in service or is otherwise related to service;  

c)  Is it at least as likely as not (a 50% or higher degree of probability) that any chronic headache disability is proximately due to a service-connected disability, to include degenerative disc disease lumbar spine, chondromalacia patella, right knee with degenerative changes, degenerative disc disease cervical spine, pes planus, or insomnia;

d)  Is it at least as likely as not (a 50% or higher degree of probability) that any chronic headache disability is aggravated by a service-connected disability, to include degenerative disc disease lumbar spine, chondromalacia patella, right knee with degenerative changes, degenerative disc disease cervical spine, pes planus, or insomnia.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, post-service diagnosis, and lay statements of the Veteran.

5.  After completion of the above, review the expanded record and determine if any of the benefits sought can be granted.  If any of the benefit sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


